Title: Thomas Jefferson to Martha Jefferson Randolph, 24 February 1811
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear Martha
            Poplar Forest Feb. 24. 11
          
          When I wrote you this day week, I thought I should have been with you as soon as my letter. so I think with respect to the present one.  my whole crop of wheat had been put compleatly out of my own power, and the miller who had received it has, by twice losing his dam, become insolvent and has delivered over his mill to a person more able to carry it on, but who will need time to repair it. I have a hope of geting possession of 1100 bushels of my wheat, out of 1400. I have promises of it. I think that within two or three days I can ascertain whether they will be performed, and shall set out the moment it is secured.  I have wished for Anne but once since I came here, and that has been from the moment of my arrival to the present one. the weather has been such that I have seen the face of no human being for days but the servants. I am like a state prisoner. my keepers set before me at fixed hours something to eat & withdraw.  we have had seven snows since I came making all together about 10½ Inches the ground has been now covered a fortnight.  I had begun to prepare an Asparagus bed, and to plant some raspberry bushes, gooseberry bushes Etc for Anne. but it has been impossible to go on with it, the earth is so deep frozen, and I expect to leave it so.   I trust that Bacon does not let the family suffer for any thing in his department, and your note in my name will command groceries or whatever else may be wanting from Higginbotham’s. my best affections attend you all and constant love to yourself.
          
            Th:
            Jefferson
        